Citation Nr: 1028943	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for edema.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for type 2 diabetes 
mellitus claimed as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities claimed as due to herbicide exposure.

5.  Entitlement to service connection for heart disease claimed 
as secondary to diabetes mellitus.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for radiation exposure.
9.  Entitlement to service connection for bilateral foot spurs.

10.  Entitlement to service connection for water around the 
heart.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1960.

This matter comes to the Board of Veterans' Appeals from a 
December 2005 rating decision by which the RO denied entitlement 
to the benefits sought herein.

In June 2010, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral foot 
spurs is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Edema is not shown to be related to the Veteran's active duty 
service.

2.  Hypertension is not shown to be related to the Veteran's 
active duty service.

3.  Diabetes mellitus type two is not shown to be related to the 
Veteran's active duty service, and it is not presumptively linked 
thereto.

4.  Peripheral neuropathy of the lower extremities is not shown 
to be related to the Veteran's active duty service, it is not 
presumptively linked thereto, and it is not the proximate result 
of a service-connected disability.

5.  Heart disease is not shown to be related to the Veteran's 
active duty service, and it is not the proximate result of a 
service-connected disability.

6.  No disability associated with radiation exposure is shown to 
exist.

7.  The Veteran is not shown to be suffering from water around 
the heart.

8.  The Veteran's bilateral hearing loss as likely as not had its 
origin during his period of active military service.  

9.  The Veteran's tinnitus as likely as not had its origin during 
his period of active military service.  


CONCLUSIONS OF LAW

1.  Service connection for edema is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  Diabetes mellitus was not incurred in or as a result of 
active duty service, and such may not be so presumed.  38 
U.S.C.A. §§ 1101, 1111, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009). 

4.  Peripheral neuropathy was not incurred in or as a result of 
active duty service, such may not be so presumed, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

7.  Heart disease was not incurred in or as a result of active 
duty service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

6.  Service connection for radiation exposure is not warranted.  
38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  Service connection for water around the heart is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).  

9.  Chronic tinnitus was incurrent in active military service..  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the favorable disposition as to the issues of service 
connection for bilateral hearing loss and tinnitus, further 
discussion of the various provisions of the VCAA with regard to 
those issues is not necessary.

With regard to the remaining claims being adjudicated on the 
merits, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2004, March 2005, and September 
2008.  The letters informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  In October 2008, the 
Veteran indicated that he had no additional evidence to submit.  
The claims were readjudicated in the June 2009 supplemental 
statement of the case and there is no prejudice to the Veteran 
with regard to any post-rating decision notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In September 2008, appropriate notice as outlined by 
the Court in Dingess was provided.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, according to the Veteran's own hearing testimony, 
the disabilities in question had their onset decades after 
service, and there is no competent medical evidence regarding any 
sort of nexus between any of the disabilities discussed herein 
and service or a relationship between any pertinent disability 
and a service-connected disability.  Indeed, the Veteran is not 
in receipt of service connection for any disability.  There is no 
evidence indicating that any of the seven disabilities discussed 
herein is related to service or otherwise deserving of service 
connection.  As such, no examination regarding any of the 
disabilities decided herein is necessary under applicable law and 
regulations.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
service personnel records, and VA medical records, and private 
medical records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Where a Veteran served continuously for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. 
§ 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e). The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

In order for chloracne or other acneform diseases consistent with 
chloracne to be presumed to be due to an association with 
exposure to herbicide agents, chloracne or other acneform 
diseases consistent with chloracne must be become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores utilizing 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).


Discussion

Edema

No edema is noted in the service treatment records, and a review 
of the evidence reflects that bilateral lower extremity edema has 
been present for just under a decade.  The record contains no 
medical opinion regarding the origins of the Veteran's edema of 
the bilateral lower extremities.

The Veteran does not contend that the condition had its onset in 
service.  Indeed, he dated the onset of the condition to recent 
times.  During his June 2010 hearing, in response to an inquiry 
as to why he believed his edema was related to service, he 
responded that possibly it was related to marching and running 
while serving in the infantry and that he thought that is why he 
had swelling in the legs in later years.  

The Veteran's lay testimony can be competent regarding features 
or symptoms of injury or disease when the features or symptoms 
are within his personal knowledge and observations.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, the 
Veteran's opinion regarding the etiology of his edema does not 
constitute competent evidence upon which the Board may rely, as 
he is not shown to possess any medical expertise.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The record contains no competent medical opinion 
establishing a nexus between the Veteran's edema and service.  
Furthermore, the evidence does not suggest that edema existed 
continuously since service.  Indeed, it appears that the 
Veteran's edema emerged some 40 years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised).  There 
being no evident link reflected by competent medical evidence 
between the Veteran's edema and service, service connection for 
edema is denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Hypertension 

No hypertension is documented in the service treatment records.  
The first mention of hypertension in the record is dated in 
August 2003.  At his June 2010 hearing, the Veteran stated that 
hypertension was diagnosed two years prior.  

In response to the question of why he thought service connection 
for hypertension was warranted, the Veteran did not indicate why 
it was related to service and simply indicated that it might be 
due to his age.  

The Veteran's opinion regarding the etiology of his hypertension 
does not constitute competent evidence upon which the Board may 
rely, as he is not shown to possess any pertinent medical 
expertise.  See Jandreau; see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  The record 
contains no competent medical opinion establishing a nexus 
between the Veteran's hypertension and service.  Furthermore, the 
evidence does not suggest that hypertension existed continuously 
since service.  Indeed, it appears that the Veteran's 
hypertension emerged over 40 years after separation from service.  
See Maxson, 230 F.3d at 1333 (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  There being no evident link reflected 
by competent medical evidence between the Veteran's hypertension 
and service, service connection for hypertension is denied.  
38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Diabetes mellitus type 2

The service treatment records do not reflect any diagnosis of 
diabetes mellitus, and no symptoms of that serious condition are 
apparent from a close review of the service treatment records.  
During his June 2010 hearing, the Veteran testified that diabetes 
mellitus was diagnosed approximately two years prior.  The 
Board's review of the record reflects a diagnosis of diabetes 
mellitus in August 2002.  The Veteran contends that his diabetes 
mellitus is associated with service in Vietnam.  The service 
personnel records indicate service in the Philippines.  The 
Veteran maintains that his service in Asia took him to Indochina 
in 1957.  

Service connection for diabetes mellitus on a presumptive basis 
is not warranted for the Veteran's diabetes mellitus whether or 
not he served in what later became known as Vietnam because he 
did not serve in Vietnam during the requisite time period, namely 
from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a); 38 
C.F.R. § 3.307(a)(6)(i).

The Veteran's opinion regarding the etiology of his diabetes 
mellitus does not constitute competent evidence upon which the 
Board may rely, as he is not shown to possess any pertinent 
medical expertise.  See Jandreau; see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
The record contains no competent medical opinion establishing a 
nexus between the Veteran's diabetes mellitus and service.  
Furthermore, the evidence does not suggest that diabetes mellitus 
existed continuously since service.  It appears that the 
Veteran's diabetes mellitus emerged over 40 years after 
separation from service.  See Maxson, 230 F.3d at 1333 (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  There being no 
evident link reflected by competent medical evidence between the 
Veteran's diabetes mellitus and service, service connection for 
diabetes mellitus on a direct basis is denied.  38 C.F.R. 
§ 3.303.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Peripheral neuropathy of the lower extremities 

The service treatment records reflect no diagnosis of peripheral 
neuropathy of the lower extremities.  Likewise, the post-service 
medical evidence does not reflect the presence of peripheral 
neuropathy of the lower extremities.  Rather, the Veteran suffers 
from other disabilities of the feet to include ulcers, edema, 
peripheral vascular disease, and venous insufficiency.  A current 
disability is a prerequisite for the granting of service 
connection.  See, e.g., Degmetich, supra.  Because there is no 
apparent peripheral neuropathy of the lower extremities, service 
connection for the claimed disability is denied.  Id.; 38 C.F.R. 
§ 3.303.

Even if the Board were to assume, arguendo, that peripheral 
neuropathy of the lower extremities is present, service 
connection for that condition would not be warranted.  To the 
extent that the Veteran is arguing that it is secondary to his 
diabetes mellitus, the argument fails because in order for 
service connection on a secondary basis to be granted, the 
underlying disability must be service connected.  In this case, 
it is not.  As such, service connection for peripheral neuropathy 
as secondary to diabetes mellitus is denied.  38 C.F.R. § 3.310.

Service connection for peripheral neuropathy of the lower 
extremities would not be warranted on a presumptive basis, 
whether or not the Veteran served in what later became known as 
Vietnam, because he did not serve in Vietnam during the requisite 
time period, namely from January 9, 1962 to May 7, 1975.  38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(i).

The Veteran's opinion regarding the etiology of his peripheral 
neuropathy does not constitute competent evidence upon which the 
Board may rely, as he is not shown to possess any pertinent 
medical expertise.  See Jandreau; see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
The record contains no competent medical opinion establishing a 
nexus between the Veteran's peripheral neuropathy of the lower 
extremities and service.  Furthermore, the evidence does not 
suggest that peripheral neuropathy of the lower extremities 
existed continuously since service.  It appears that the 
Veteran's peripheral neuropathy of the lower extremities, if 
present, emerged over 40 years after separation from service, 
according to his June 2010 hearing testimony.  See Maxson, 230 
F.3d at 1333 (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised).  There 
being no evident link reflected by competent medical evidence 
between the Veteran's claimed peripheral neuropathy of the lower 
extremities and service, service connection for that disability 
on a direct basis is denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Heart disease claimed as secondary to diabetes mellitus type two

No heart disease is apparent pursuant to a close review of the 
service treatment records.  The Veteran, moreover, does not 
allege that heart disease had its onset in service.  At his June 
2010 hearing, he stated that heart disease initially manifested 
10 years earlier.  The record contains a notation regarding a 
myocardial infarction in 2004.

Service connection for heart disease as secondary to diabetes 
mellitus is not warranted because diabetes mellitus is not a 
service-connected disability.  38 C.F.R. § 3.310.  In order for 
service connection to be granted on a secondary basis, the 
underlying disability must be service connected.  In this case, 
diabetes mellitus is not.  As such, service connection as 
secondary to it is precluded.  Id.

To the extent that the Veteran is seeking service connection for 
heart disease on a direct basis, the claim must be denied.  The 
record contains no competent medical opinion establishing a nexus 
between the alleged heart disease and service.  The Veteran's 
opinion regarding the etiology of heart disease does not 
constitute competent evidence upon which the Board may rely, as 
he is not shown to possess any pertinent medical expertise.  See 
Jandreau; see also 38 C.F.R. § 3.159 (a)(1).  Furthermore, the 
evidence does not suggest that heart disease existed continuously 
since service.  The Veteran himself has stated that the 
disability manifested in 2000, some 40 years after separation 
from service.  See Maxson, 230 F.3d at 1333 (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  There being no evident link 
reflected by competent medical evidence between the Veteran's 
alleged heart disease and service, service connection for heart 
disease is denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Radiation exposure

In a nutshell, service connection is granted for disabilities 
resulting from or aggravated by service.  38 C.F.R. § 3.303(a).  
Furthermore, service connection is only granted for currently 
manifested disabilities.  See, e.g., Degmetich, supra; Brammer, 
supra.  

Radiation exposure in and of itself is not a disability.  The 
Veteran has not identified any current disability that is or 
might reasonably be related to radiation exposure.  A review of 
the record, moreover, suggests no such disability.  In the 
absence of a presently apparent disability resulting from 
radiation exposure, service connection for radiation exposure is 
denied.  Id.; 38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Water around the heart 

The service treatment records reflect no mention of water around 
the heart.  During his June 2010 hearing, the Veteran testified 
that he believed that water around the heart resulted from 
pneumonia in service and that perhaps water from his lungs 
travelled to his heart.  The service treatment records reflect 
treatment for several upper respiratory infections as well as for 
pneumonia, which was diagnosed in October 1956.  There is no 
reference to any residuals, and there is no suggestion that it 
caused water to pool around the Veteran's heart.

In short, the disability which the Veteran claims does not appear 
to exist.  A necessary, if not sufficient, condition for the 
granting of service connection is the presence of a current 
disability.  38 C.F.R. § 3.303; Degmetich, supra.  Because the 
disability characterized by the Veteran as water around the heart 
is not shown to be present, service connection for it is denied.  
Id.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Bilateral hearing loss and tinnitus

The Veteran in this case seeks service connection for bilateral 
hearing loss and tinnitus.  It is contended that the Veteran's 
hearing loss and tinnitus had their origin during as a result of 
noise exposure to guns and explosions. 

In the present case, a review of service discharge document shows 
that his military occupational specialty was rifleman and that he 
had four months, 23 days of foreign service.  The service 
treatment records show that on separation examination in August 
1960, the Veteran's ears were within normal limits, and hearing 
for the whispered voice was 15/15 in each ear.  

The post-service VA treatment records show that the Veteran was 
issued binaural hearing aids in March 2001.  

A VA examination was conducted in February 2009.  The examiner 
indicated that the Veteran reported a 40 year history of hearing 
problems.  The Veteran also reported tinnitus.  It was noted that 
he served in the Marine Corps in the infantry and was exposed to 
noise from gunfire and artillery.  It was further noted that the 
Veteran had post service noise exposure occupationally.  It was 
indicated that audiological testing showed mild to severe 
sensorineural hearing loss on the right and moderate to severe 
sensorineural hearing loss on the left.  The examiner stated that 
the claims file was reviewed and indicated that the any 
statements regarding the etiology of hearing loss and tinnitus 
and their relationship to service would require speculation, 
noting that both the enlistment and separation examination 
utilized whispered voice testing.  The examiner did indicate that 
tinnitus was as likely as not a symptom of hearing loss.  

In June 2010, the Veteran credibly testified that he served in 
the infantry and that he was exposed to loud gunfire without the 
benefit of hearing protection during service.  He further 
credibly stated that he had problems with both hearing and 
tinnitus during and after service.  He indicated that he did not 
seek treatment after service for many years because he was unable 
to afford treatment.  

The Board has taken into consideration the Veteran's credible 
testimony and the medical evidence regarding the origin of his 
current hearing loss and tinnitus.  Following a full review of 
the entire pertinent evidence of record, the Board is of the 
opinion that it is at least as likely as not the case that the 
Veteran's current bilateral hearing loss had its origin during 
his period of active military service.  The Veteran has credibly 
testified that he had problems with hearing and tinnitus in 
service and had noise exposure.  There is no competent medical 
opinion to dispute the Veteran's testimony or that finds that 
hearing loss and tinnitus are definitively not related to 
service.  The VA examiner noted both service and post service 
noise exposure but was unable to conclude that either hearing 
loss or tinnitus were related to service.  To the extent that the 
examiner was attempting to render an negative opinion, his 
conclusion was offered without a complete rationale to support it 
and is simply not probative.  See Jones v. Shinseki, 23 Vet. App. 
382 (2010).  Resolving all doubt in the Veteran's favor, the 
Board finds an award of service connection for bilateral hearing 
loss and tinnitus is in order.  


ORDER

Service connection for edema is denied.

Service connection for hypertension is denied.

Service connection for type two diabetes mellitus is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.

Service connection for heart disease is denied.

Service connection for radiation exposure is denied.

Service connection for water around the heart is denied.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

For reasons that will become apparent, further development is 
necessary before the Board can render a decision on the issues 
remaining on appeal.

As to bilateral foot spurs, current evidence reflects the 
presence of bilateral calcaneal spurs.  The service treatment 
records indicate that the Veteran received treatment for 
complaints related to the feet.  He contends that marching while 
carrying heavy loads, the type of boots issued, and the nature of 
his service caused his presently diagnosed bilateral calcaneal 
spurs.  Because of the clear possibility of a nexus between 
current foot troubles and service, an examination regarding the 
etiology of the Veteran's bilateral heel spurs is necessary.  See 
McLendon, supra.  The examination instructions are contained 
below.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Schedule a VA orthopedic examination for 
an opinion regarding the etiology of the 
Veteran's calcaneal spurs.  A full history 
must be elicited from the Veteran, and the 
examiner must opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the currently diagnosed 
bilateral calcaneal spurs are related to 
service.  All pertinent documents in the 
claims file must be reviewed, and a rationale 
for all opinions and conclusions should be 
provided.  In the event that the examiner 
concludes that the requested opinions would 
entail speculation, the examiner must provide 
a basis for that conclusion and explain why a 
more definitive answer to the question of 
etiology is not possible.  The examination 
report should indicate whether the requested 
claims file review took place.

2.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


